
	

113 HR 5160 IH: To prevent the expansion of the Deferred Action for Childhood Arrivals program unlawfully created by Executive memorandum on August 15, 2012.
U.S. House of Representatives
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5160
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2014
			Mrs. Blackburn introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prevent the expansion of the Deferred Action for Childhood Arrivals program unlawfully created
			 by Executive memorandum on August 15, 2012.
	
	
		1.Limitation on Deferred Action for Childhood Arrivals; restrictions on employment authorization for
			 aliens not in lawful statusNo agency or instrumentality of the Federal Government may use Federal funding or resources—
			(1)to consider or adjudicate any new or previously denied application of any alien requesting
			 consideration of deferred action for childhood arrivals, as authorized by
			 Executive memorandum on August 15, 2012; or
			(2)to authorize any alien to work in the United States if such alien—
				(A)was not lawfully admitted into the United States in compliance with the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.); and
				(B)is not in lawful status in the United States on the date of the enactment of this Act.
				
